Citation Nr: 0804745	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  04-40 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for congenital coxa 
valga hip dysplasia with degenerative joint disease, right 
hip, evaluated as 20 percent disabling prior to August 3, 
2005.

2.  Entitlement to an increased rating for congenital coxa 
valga hip dysplasia with degenerative joint disease, right 
hip, evaluated as 30 percent disabling from August 3, 2005.

3.  Entitlement to an increased rating for lumbosacral strain 
associated with congenital coxa valga hip dysplasia with 
degenerative joint disease, right hip, evaluated as 10 
percent disabling prior to August 3, 2005.

4.  Entitlement to an increased rating for lumbosacral strain 
associated with congenital coxa valga hip dysplasia with 
degenerative joint disease, right hip, evaluated as 20 
percent disabling from August 3, 2005.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION


The veteran served on active duty from February 1994 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.  The claims 
folder was subsequently transferred to the Cleveland, Ohio, 
RO.  

In an October 2005 rating decision, the RO granted the 
veteran an increased, 30 percent disability evaluation for 
his congenital coxa valga hip dysplasia with degenerative 
joint disease, right hip, effective August 3, 2005, as well 
as granted the veteran a 20 percent disability evaluation for 
his lumbosacral strain, also effective August 3, 2005.  The 
veteran has not indicated that he is satisfied with these 
increased disability evaluations.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (even if a rating is increased during the 
pendency of an appeal, a veteran is presumed to be seeking 
the highest possible rating, unless he expressly indicates 
otherwise).

In February 2006, the veteran submitted a statement 
requesting an effective date prior to August 3, 2005 for the 
grant of the increased disability evaluations.  Nonetheless, 
his claims for earlier effective dates for increased ratings 
are encompassed within the claims for increased ratings prior 
to August 3, 2005 adjudicated herein.

In addition, the veteran indicated in his October 2004 
substantive appeal that he wished to have a hearing before a 
Veterans Law Judge at the RO.  A VA letter issued in March 
2006 notified the veteran that a hearing had been scheduled 
in April 2006.  However, the veteran did not appear for the 
scheduled hearing.  The veteran did not offer to show good 
cause for his failure to attend and did not request that 
another hearing be scheduled.  See 38 C.F.R. § 20.704(e) 
(2007).

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claims.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

In the January 2004 rating decision, the RO also denied the 
veteran's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  While the veteran's January 2004 notice of 
disagreement (NOD) did not expressly state that he disagreed 
with the denial of his claim of entitlement to TDIU, the 
veteran asserted that his service-connected right hip and 
lumbosacral disabilities render him unemployable.  Moreover, 
in May 2004 and July 2004 statements, the veteran again 
asserted that his right hip and lumbosacral disabilities 
prohibited him from obtaining and maintaining employment.  
Such contentions may be interpreted as constituting a timely 
notice of disagreement (NOD) with the RO's January 2004 
rating decision.  So this claim must be remanded to the RO 
for issuance of a statement of the case (SOC).  See Manlincon 
v. West, 12 Vet. App. 238, 240-241 (1999).  The veteran also 
must be given an opportunity to perfect an appeal to the 
Board concerning this additional issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305.

Regarding the veteran's claims for an increased disability 
evaluation for his service-connected congenital coxa valga 
hip dysplasia with degenerative joint disease, right hip, and 
for an increased disability evaluation for his lumbosacral 
strain, the veteran, at his May 2005 hearing before a 
Decision Review Officer (DRO) of the RO, testified that he 
receives monthly treatment for his right hip and low back at 
the Wade Park VA Medical Center (VAMC) in Ohio, and the VA 
outpatient treatment clinic in Ravenna.  (Transcript at page 
2.)  The Board acknowledges that the RO obtained medical 
records from the VAMC through October 2003, but points out 
that additional records subsequent to that time have not been 
associated with his claims file.  These records may contain 
important medical evidence or confirmation of the veteran's 
assertions.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2005).  As VA has a duty to 
request all available and relevant records from Federal 
agencies, including VA medical records, another search must 
be made for any additional VA medical records that might be 
available for consideration in this appeal.  See 
38 C.F.R. § 3.159(c)(2), (c)(3) (2007).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Moreover, the Board acknowledges that the veteran was most 
recently afforded VA examinations for his congenital coxa 
valga hip dysplasia with degenerative joint disease, right 
hip and for his lumbosacral strain in August 2005, and that 
copies of those examination reports are in his claims file.  
Nonetheless, the veteran has reported that he has been 
treated since that time, and continues to assert that his 
symptoms have worsened.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 
526 (1995).  As such, in order to effectively evaluate the 
veteran's congenital coxa valga hip dysplasia with 
degenerative joint disease, right hip and lumbosacral strain, 
more recent objective characterizations of the condition and 
its associated symptomatology would be useful in adjudicating 
the claims.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where the veteran is appealing the rating for an 
already established service-connected condition, his present 
level of disability is of primary concern).  Likewise, an 
opinion is also needed concerning whether his service-
connected congenital coxa valga hip dysplasia with 
degenerative joint disease, right hip and lumbosacral strain 
are of sufficient severity to realistically render him unable 
to obtain and retain substantially gainful employment.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain complete records of the 
veteran's treatment at the VA Medical 
Center in Wade Park, and at the VA 
outpatient clinic in Ravenna, from 
October 2003 to the present.  If these 
records are unavailable, simply do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the veteran for a VA 
orthopedic examination to ascertain the 
current severity and manifestations of 
his service-connected congenital coxa 
valga hip dysplasia with degenerative 
joint disease, right hip.  Conduct all 
testing and evaluation indicated, 
including X-ray examination and range of 
motion findings in degrees, and review 
the results of any testing prior to 
completion of the examination report.  
The examiner should also express an 
opinion as to whether pain significantly 
limits functional ability during flare-
ups or when the right hip is used 
repeatedly over a period of time, as well 
as whether there is weakened movement, 
premature/excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  If 
no opinion can be rendered, an 
explanation should be set forth.  

The examiner should review the results of 
any testing prior to completion of the 
report, and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder, 
indicating what specific symptoms are 
attributable to the service-connected 
congenital coxa valga hip dysplasia with 
degenerative joint disease, right hip, as 
opposed to symptoms referable to any 
other disability.  If it is not possible 
or feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
provide a copy of the radiology report 
confirming X-ray findings of arthritis.

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his 
congenital coxa valga hip dysplasia with 
degenerative joint disease, right hip, 
alone, and in conjunction with his 
service-connected lumbosacral strain, 
including an opinion as to whether he is 
able to obtain or retain substantially 
gainful employment.  Any indications that 
the veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  Any indications that 
the veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  

3.  Schedule the veteran for VA 
orthopedic and neurological examinations 
in order to assess the current severity 
of the veteran's lumbosacral strain.  All 
necessary testing should be done, 
including X-ray examination and range of 
motion findings in degrees, and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  To facilitate making 
this determination, the examiner must 
review all relevant evidence in the 
veteran's claims file, including a copy 
of this remand. 

The examiner should express an opinion as 
to whether pain significantly limits 
functional ability during flare-ups or 
when the spine is used repeatedly over a 
period of time.  The examiner should also 
determine whether there is weakened 
movement, premature/excess fatigability, 
or incoordination. If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  If 
no opinion can be rendered, an 
explanation should be set forth.  

The examiner also should indicate whether 
the veteran has neuropathy or 
radiculopathy involving the lower 
extremities as a residual of the service-
connected lumbosacral strain.  The 
examiner should also note as medical 
history whether there are incapacitating 
episodes, due solely to manifestations of 
the service-connected lumbosacral strain, 
requiring bed rest as prescribed by a 
physician, and if so, how often and for 
how long.  

The examiner should, if possible, 
indicate what specific symptoms are 
attributable to the service-connected 
lumbosacral strain, as opposed to 
symptoms referable to any other service-
connected or nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Any 
indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his 
lumbosacral strain, alone, and in 
conjunction with his service-connected 
congenital coxa valga hip dysplasia with 
degenerative joint disease, right hip, 
including an opinion as to whether he is 
able to obtain or retain substantially 
gainful employment.  Any indications that 
the veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  

4.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case (SSOC), and adjudicate the 
claims of entitlement to increased 
disability evaluations for congenital 
coxa valga hip dysplasia with 
degenerative joint disease, right hip, 
and for lumbosacral strain.  If any 
benefit sought remains denied, the RO 
should issue another SSOC and afford the 
appropriate opportunity to respond.  

5.  The RO must readjudicate the claim 
for entitlement to TDIU.  If the benefit 
sought remains denied, provide the 
veteran a statement of the case with 
respect to his claim of entitlement to 
TDIU.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  

If, and only if, the appellant submits a 
timely substantive appeal concerning this 
additional issue should the claim be 
forwarded to the Board for appellate 
consideration.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



